*58
ORDER

PER CURIAM.
The defendant appeals his conviction for assault in the first degree and armed criminal action, for which he received sentences of life imprisonment and 25 years, the sentences to run consecutively. He also appeals the denial of posteonviction relief.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rules 30.25(b) and 84.16(b).